Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  October 4, 2006                                                                                         Clifford W. Taylor,
                                                                                                                  Chief Justice

  131191                                                                                                Michael F. Cavanagh
                                                                                                        Elizabeth A. Weaver
                                                                                                               Marilyn Kelly
                                                                                                          Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                         Stephen J. Markman,
                                                                                                                       Justices

  v                                                                  SC: 131191
                                                                     COA: 266882
                                                                     Oakland CC: 2003-191040-FH
  ROBERT NEAL BISGEIER,
           Defendant-Appellant.
  _________________________________________/

          On order of the Court, the application for leave to appeal the January 18, 2006
  order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals. The Court of
  Appeals shall then remand the case to the Oakland Circuit Court to conduct an
  evidentiary hearing pursuant to People v Ginther, 390 Mich 436 (1973), on the
  defendant’s claim that the failure to timely seek appellate review was caused by
  ineffective assistance of counsel. If the trial court finds in favor of the defendant’s claim,
  the Court of Appeals shall treat the defendant’s application as having been timely filed.
  It shall then either grant or deny the application.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            October 4, 2006                     _________________________________________
           0927                                                                 Clerk